—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 3, 2000, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court that there was an independent basis for the in-court identification. During the course of the robbery in question, the complainant observed the defendant’s face for approximately one minute, and, although the robbery occurred at approximately 2:00 a.m., a streetlight in the immediate vicinity illuminated the scene well enough for the complainant to see him (see People v Dixon, 158 AD2d 467; People v Rosario, 155 AD2d 563, 564; People v Sorenson, 112 AD2d 1016, 1017; People v Washington, 111 AD2d 418).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Feuerstein, J.P., Krausman, Luciano and Crane, JJ., concur.